Citation Nr: 1544353	
Decision Date: 10/19/15    Archive Date: 10/29/15

DOCKET NO.  09-18 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for growth on the left eye.

3.  Entitlement to service connection for numbness of the toes.

4.  Entitlement to service connection for a sinus condition.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The Veteran served on active duty from September 1998 to December 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which declined to reopen claims for service connection for hearing loss, growth on the left eye, and numbness of the toes.  However, later    that month, the Veteran's service treatment records (STRs) were subsequently associated with the claims file.  Accordingly, the claims will be considered on the merits.  See 38 C.F.R. § 3.156(c) (2015).  

In addition, a July 2009 rating decision denied service connection for a sinus condition.  

The Board notes the Veteran has multiple other issues on appeal at the RO, which have not yet been certified to the Board.  Those issues will be the subject of a later Board decision, if necessary. 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted on the issues listed on the cover page. 

In an October 2014 VA treatment note, the Veteran stated that she applied for Social Security Administration (SSA) disability benefits in March 2014.  As these records may be relevant to the issues on appeal, on remand, the records from SSA should be requested.  

Relevant ongoing medical records for the claims should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran's STRs show that, in February 2001, a cyst of the left eye was noted on an optometry examination.  However, she has not been provided a VA examination to determine if she currently suffers from any residuals of the in-service cyst.  She should be provided such examination on remand.  

The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.  The Veteran's STRs are negative for any findings, complaints or treatment of a sinus condition.  The Veteran has alleged that her current sinusitis is due to environmental exposures in the Gulf War, such as the weather, dirt, dust, and sand.  However, she has not been provided a VA compensation examination to determine if she currently suffers from sinusitis due to such exposure.  She should be provided such examination on remand.   

Finally, the Veteran was afforded a VA audiological examination in August 2015 after the case was certified to the Board.  This examination should be considered in conjunction with her appeal.  See 38 C.F.R. § 19.31 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Obtain relevant VA treatment records dating since July 2015.  If any requested records are not available, the Veteran should be notified of such. 

3.  After the above has been completed to the extent possible, the Veteran should be scheduled for a VA eye examination.  The electronic claims folder must reviewed in conjunction with the examination.  All tests or studies deemed necessary should be accomplished and the results reported.

The examiner should list all diagnosed left eye disorders identified on examination and explain whether any are congenital defects or refractive errors of the eye.  For any diagnosed left eye disorder that is not a congenital defect or refractive error, the examiner is requested to provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left eye disorder is related to active military service, including whether it is related to her in-service cyst of the left eye.  Please explain why or why not.

4.  Schedule a VA sinus examination.  The electronic claims folder must reviewed in conjunction with the examination.  All tests or studies deemed necessary should be accomplished and the results reported.  If the Veteran has a sinus condition, the examiner should state whether it at least as likely as not (50 percent probability or greater) that a current sinus disability is related to service, including as a result of her claimed exposure to weather, dirt, dust, and sand during Gulf War service?  Please explain why or why not. 

5.  After undertaking any additional development deemed necessary, the AOJ should readjudicate the claims on appeal.  If any claim remains denied, the Veteran and    her representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

